Morton, C. J.
Assuming that the plaintiff stands in the same position and has the same rights as any other creditor of James Foster, it is clear that this bill cannot be maintained.
The will of John H. Foster, the father of James, creates a trust fund for the benefit of James, but it expressly provides that the trustees may at their discretion pay or apply the income of the fund to the personal benefit or comfort of said James, or ' such member or members of his immediate family, as the trustees may think proper, and that such income shall not be subject to his debts or assignable by him by way of anticipation. It follows under the decisions of this court, that James took no absolute right in the income which he can assign, or which a creditor of his can reach. Hall v. Williams, 120 Mass. 344. Broadway National Bank v. Adams, ante, 170.

Bill dismissed.